Citation Nr: 1026284	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-41 591	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 
1954 and from April 1959 to March 1963, and Reserve service from 
April 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
January 2004, the RO continued a previous denial of service 
connection for a low back disability.  In May 2007, the RO denied 
service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the RO at a hearing in December 
2007.  A copy of the hearing transcript has been associated with 
the claims file.

The Board reopened and remanded the Veteran's claim for service 
connection for a low back disorder in January 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a VA Form 9 Substantive Appeal in January 
2008 in which he requested a Travel Board hearing on the issues 
of service connection for hearing loss and tinnitus.  To date, 
the Veteran has not been afforded such a hearing.  In a March 
2009 brief, the Veteran's representative noted that the Veteran 
had requested but not been granted a hearing before a member of 
the Board.  

The Board further notes that the Veteran filed a VA Form 9 
Substantive Appeal in November 2004 with respect to the issue of 
service connection for a low back disability.  He did not request 
a Board hearing at that time.  However, as the two appeals have 
since been merged, the Veteran's claim regarding his low back 
condition will also be remanded to afford him the opportunity to 
submit evidence and testimony on this issue at the scheduled 
Travel Board hearing.

Therefore, the case will be remanded to the RO so that a Travel 
Board hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran should be scheduled for a 
personal hearing before a traveling member of 
the Board of Veterans' Appeals sitting at the 
RO as soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



